                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

KEVIN O’BRIEN,

                   Plaintiff,

v.
                                                  Case No. 3:21-cv-351-BJD-MCR
SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                 Defendants.
___________________________

                                       ORDER

      Plaintiff, an inmate of the Florida penal system, initiated this case by

filing a pro se Civil Rights Complaint (Doc. 1).1 Plaintiff names as Defendants

(1) Mark Inch, Secretary, Florida Department of Corrections (FDOC); (2)

Centurion, contracted medical provider for the FDOC; (3) Corizon, contracted

medical provider for the FDOC; and (4) Sergeant Patty Davis. Id. at 2-3.

      Plaintiff alleges he “was denied competent, proper[,] timely medical care

and treatment, as guaranteed by the U.S. Constitution to prisoners and

confined[]   persons,   specifically   inmate    prisoners   placed    in   solitary,




      1  Plaintiff originally filed the Complaint as his “amended complaint” in Case
No.: 3:20-cv-1328-BJD-JBT. However, because the Court previously dismissed that
case without prejudice and closed the file, the Court directed that the Complaint be
filed in a newly opened case (this case). See O’Brien v. Davis, et al., 3:20-cv-1328-
BJD-JBT (Doc. 9).
administrative, disciplinary segregation with known already diagnosed

conditions.” Id. at 4. He alleges that on November 15, 2018, Defendant Davis

and Officer Johnson placed him in administrative confinement status. Id. at 4.

Liberally read, Plaintiff argues that before placing him in administrative

confinement, prison officials were required to conduct a “pre-confinement

medical evaluation” on Plaintiff but they failed to do so. Id. Plaintiff further

alleges that after being placed in confinement, he was “denied access to

medication(s) and opportunity to acquire the medication(s) that had been

prescribed for treatment of a possible life threatening cancer and caused the

disease to be aggravated, infected, and increased the threat of the disease and

likelihood, possibility of death to the Plaintiff from the cancer.” Id. at 5. He

states that “a catheter was temporarily used to relie[ve] the extreme,

excruciating pain, emotional, physical and mental distress and suffering

associated with the unconstitutional denial of proper, timely, competent

medical care and treatment.” Id. He argues that he was ultimately “required

to have emergency surgery requiring the removal of [his] prost[]ate which

otherwise may have been saved by treatment of the prescribed medications

that were denied, withheld, refused, and rejected or declined access.” Id. As

relief, Plaintiff requests that the Court “issue [an] order for all defendants to

be properly trained in the protocol of handling” an inmate’s medication. Id. He

also requests $50,000 for emotional distress. Id.

                                           2
      The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on

which relief may be granted,” the language of the PLRA mirrors the language

of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same

standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted).

      In reviewing a pro se plaintiff’s pleadings, a court must liberally construe

the plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty

                                           3
of a court to construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F.

App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cnty. of Escambia,

132 F.3d 1359, 1369 (11th Cir. 1998)).

      Plaintiff’s complaint is subject to dismissal under this Court’s screening

obligation because he fails to “state a claim to relief that is plausible on its

face.” See Iqbal, 556 U.S. at 678. To state a claim under § 1983, a plaintiff must

allege “(1) both that the defendant deprived [him] of a right secured under the

Constitution or federal law and (2) that such a deprivation occurred under color

of state law.” See Bingham, 654 F.3d at 1175 (alteration in original).

      Liberally read, Plaintiff claims that Defendant Davis violated his Eighth

Amendment right to be free from cruel and unusual punishment when she

acted with deliberate indifference by failing to ensure that Plaintiff underwent

a “pre-confinement medical evaluation” and failing to ensure he received his

medication after his placement in confinement. However, deliberate

indifference requires “three components: (1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Farrow v. West, 320 F.3d 1235, 1245 (11th Cir. 2003) (citations

omitted); see Patel v. Lanier Cnty., 969 F.3d 1173, 1188-89 & n.10 (11th Cir.

2020) (recognizing “a tension within [Eleventh Circuit] precedent regarding

the minimum standard for culpability under the deliberate-indifference

                                           4
standard,” as some cases have used “more than gross negligence” while others

have used “more than mere negligence”; finding, however, that it may be “a

distinction without a difference” because “no matter how serious the

negligence, conduct that can’t fairly be characterized as reckless won’t meet

the Supreme Court’s standard” (citations omitted)). Plaintiff has failed to

allege facts suggesting that Davis knew of a substantial risk of serious harm

and disregarded that risk. See Stone v. Hendry, 785 F. App’x 763, 768 (11th

Cir. 2019) (“Subjective knowledge cannot be shown by demonstrating that an

officer deviated from standard policy, or even that he was grossly unreasonable

in his actions.”). Simply violating a protocol or procedure, without more, does

not give rise to a deliberate indifference claim. See Taylor v. Adams, 221 F.3d

1254, 1259 (11th Cir. 2000) (“[F]ailure to follow procedures does not, by itself,

rise to the level of deliberate indifference because doing so is at most a form of

negligence.”). Rather, at most, Plaintiff’s allegations suggest Davis may have

been negligent, but negligence does not amount to a constitutional violation.

      As to Defendants Inch, Corizon, and Centurion, Plaintiff attempts to

hold these Defendants liable based on supervisory liability. However,

supervisory liability has been rejected as a theory of recovery under 42 U.S.C.

§ 1983. Although personal participation is not specifically required for liability

under § 1983, there must be a causal connection between the defendant named

and the injury sustained. Here, Plaintiff does not allege that Inch, Corizon, or

                                           5
Centurion were personally responsible for ensuring Plaintiff underwent a “pre-

confinement medical evaluation” or that they personally participated in

withholding his medication while in confinement. He also does not allege facts

suggesting a causal connection between any action or inaction attributable to

Inch, Corizon, or Centurion and Plaintiff’s alleged injury. Nor does he allege

that Inch, Corizon, or Centurion knew of a need to train their subordinates and

failed to do so. Indeed, Plaintiff seems to suggest that there is a policy on how

to handle an inmate’s medication, but Davis or other unnamed prison officials

failed to follow that policy.

        In light of the foregoing, it is

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 4th day of May,

2021.




Jax-7
C:    Kevin O’Brien, #295602


                                           6
